DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on January 26, 2021. 

Status of Claims
Claim 14 has been amended. Claims 1-13 and 18-20 have been withdrawn. No new claim has been added. Claims 1-20 are pending. Claims 14-17 are examined herein. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 01/26/2021 have been fully considered. It is noted that claim 14 has been amended to recite “mixing zeolite powder, bentonite clay, a plasticizing organic binder, and an organic cobinder”.
Applicant argues that the claim 14 as amended and its dependent claims, are not prima facie obvious over cited prior arts, Lefevere et al. (3D-printing of hierarchical porous ZSM-5: The importance of the binder system, 08/20/2017, Materials and design, Vol. 134, pp. 331-341) and/or secondary references. Applicant argues that: Lefevere does not disclose, teach, or suggest the use of an organic co-binder in addition to a plasticizing organic binder, as required by amended claim 14. Instead, Lefevere only teaches the use of inorganic colloidal silica as a co-binder. Office Action, p.3. In fact, Lefevere teaches away from the use of an organic co-binder by disclosing only the use of an inorganic co-binder.  The effect of the presently disclosed method using both an organic plasticizer binder and an organic co-binder resulted in stronger structures with no deformation at higher temperatures (450-650 °C). Additionally, the Lefevere that used a mixture of two inorganic binders and an organic binder. Furthermore, Lefevere does not teach or suggest the use of a high-performance dispersing instrument at 2500 rpm as required by claim 14. Instead, Lefevere only discloses using a planetary centrifugal mixer for 2 minutes at 1900 rpm. Lefevere does not disclose, teach, or suggest each and every feature of claim 14, therefore claim 14 is patentable over Lefevere.  See Remarks, pages 5-7.
In response, the applicants’ arguments direct a newly amended claim limitation which is a new issue. Therefore, the arguments are considered moot.
Upon further consideration and search, a modified ground of rejections to claims 14-17 are presented in view of the previously found references including Lefevere and Knox (Development of carbon dioxide removal systems for NASA’s deep space human exploration missions 2016-2017, 16-20 July 2017, International conference on environmental systems, Charleston, South Carolina) as presented in the instant Office action.  It is noted herein that the examiners’ response to the applicants’ arguments are also presented in the instant Office action. 

  			    MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lefevere et al. (3D-printing of hierarchical porous ZSM-5: The importance of the binder system, 08/20/2017, Materials and design, Vol. 134, pp. 331-341, hereinafter “Lefevere”), in view of Knox (Development of carbon dioxide removal systems for NASA’s deep space human exploration missions 2016-2017, 16-20 July 2017, International conference on environmental systems, Charleston, South Carolina).
In regard to claims 14, 16 and 17, Lefevere discloses a use of 3D-printning for manufacturing of structured support used as adsorbents and catalysts (Abstract). Lefevere discloses a method of preparing 3D-printed zeolite monolith (Fig. 1; page 332, 2.1 Manufacturing of zeolite structures), wherein the method comprises: 
(i) Mixing zeolite ZSM-5 powder, milled bentonite (a binder), and colloidal silica (a co-binder), and milling the mixed powders to obtain proper size particles.
(ii) Adding water, zeolite power, bentonite, silica and methylcellulose (i.e., a plasticizing organic binder) to form a mixture in a suspension state and mixing the mixture using a planetary Lefevere discloses an embodiment of mixing the mixture using a planetary centrifugal mixer for 2 minutes at 1900 rpm (as opposed to the 2500 rpm required by the claim), the claimed rpm would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the method of preparing 3D-printed zeolite monolith.  Consequently, it is the examiner’s assessment that the mixing and dispersing of the mixture taught by Lefevere meets the limitation of preparing an aqueous paste using a dispersion instrument at 2500 rpm as recited in the context of a method for preparing 3D-printed zeolite monolith.
(iii) Depositing the viscous paste onto bone scaffolds by extrusion of the paste through a nozzle, layer by layer, using a 3D printer comprising a CNC machine (see Fig. 1 for visualization). 
Lefevere discloses colloidal silica as a co-binder material. 
But Lefevere does not explicitly discloses the use of an organic co-binder material. 
Knox discloses a development of adsorbent for removal of carbon dioxide in space exploration (pages 1-2, II. Introduction). Knox discloses adsorbent comprising zeolite 13X (page 5) and zeolite 5A (page 10). Knox discloses a use of polyvinyl alcohol for binder material (page 14, G. Development of non-dusting binders for traditional and novel adsorbents).
It is noted that both the products of Lefevere and Knox direct an adsorbent material comprising zeolite materials.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adsorbent of Lefevere to provide the use of an organic co-binder material such as polyvinyl alcohol as taught by Knox, because polyvinyl alcohol is a known, effective material for preparing adsorbent material comprising zeolite Knox (pages 1-2, II. Introduction; pages 5 and 10; (page 14, G. Development of non-dusting binders for traditional and novel adsorbents). 
In addition, the method disclosed by Lefevere, in view of Knox, is substantially the same as that recited in claim 14.  As noted in MPEP 2145, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  From the same section of the MPEP, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, the fact that the claimed process yields stronger structures with no deformation at higher temperatures (450-650 °C) and results in the formation of mesopores within the structure due to the removal of organic co-binders are not considered to make the invention non-obvious.  

In regard to claim 15, Knox discloses adsorbent comprising zeolite 13X (page 5) and zeolite 5A (page 10). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772